
	

115 HR 5396 IH: Graduate Assistants Parity Act
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5396
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2018
			Mr. Rodney Davis of Illinois (for himself and Mr. Capuano) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow graduate students to exclude tuition reductions
			 from gross income.
	
	
 1.Short titleThis Act may be cited as the Graduate Assistants Parity Act or as the GAP Act. 2.Exclusion of tuition reductions from gross income of graduate students (a)In generalSection 117(d)(2) of the Internal Revenue Code of 1986 is amended by striking (below the graduate level).
 (b)Conforming amendmentSection 117(d) of such Code is amended by striking paragraph (5). (c)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning after the date of the enactment of this Act.
			
